The plaintiff recovered a verdict of $1,600. He fell about four feet, from his wagon to the street, and received injuries to left wrist and left shoulder. The proof, largely subjective, and unsupported by medical testimony, did not establish that the injuries were permanent. We think that a verdict less by one-half would represent compensation for all of the elements of damages established by the evidence. Judgment reversed and new trial granted, costs to abide the event, unless within twenty days respondent stipulate to reduce the verdict to $800, in which event the judgment, as so modified, is unanimously affirmed, without costs. Jenks, P. J., Mills, Blackmar, Kelly and Jaycox, JJ., concur.